DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over BATISTA; Rui Nuno et al. (United States Patent Application #US 20220232902; hereinafter Batista) in view of TRZECIESKI; MICHAEL (United States Patent Application #US 20200187560; hereinafter Trzeceiski) further in view of Hupkes; Ernst (United States Patent Application #US 20220346447; hereinafter Hupkes).
Regarding claim 1, Batista teaches A test fixture for testing (par.153 teaches sensor fixture as testing fixture) aerosol provision devices (par.7 teaches aerosol provision device); the test fixture comprising: 
a housing (par.7 teaches housing 24);
a plurality of testing modules disposed at the housing (par.17-22 teaches plurality of testing means as sensor units/means), each of the testing modules including a cavity (par.7 teaches a cavity; fig.1 teaches housing 24 having a cavity) configured to receive a portion of an aerosol provision device (par.7 teaches receiving a portion of an aerosol provision device); and
wherein the processing circuitry is configured to conduct the functional test of one or more modules simultaneously (par.23 teaches conducting functional (in this case heating) tests simultaneously).
Batista fails to teach processing circuitry operably coupled to the testing modules, wherein each of the testing modules is configured to interface with an assembly of a respective one of the aerosol provision devices to transition the assembly between an initial state and a transitioned state during a functional test controlled by the processing circuitry.
Trzeceiski does teach wherein each of the testing modules is configured to interface with an assembly of a respective one of the aerosol provision devices (par.44 teaches interface associated with assembly of the respective aerosol provision device; thus the interface assembly is in every cartridge to be used with an aerosol provision device) to transition the assembly between an initial state and a transitioned state (par.39 teaches transitioning from initial state to transitioned state) during a functional test controlled by the processing circuitry (par.665 teaches performing functional tests).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Batista to include the teachings of Trzeceiski; which would provide a vaporization device that allow users to consume removable cartridges filled with Phyto material products as disclosed by Trzeceiski(par.8).

Batista in view of Trzeceiski fails to teach processing circuitry operably coupled to the testing modules.
Hupkes does teach processing circuitry operably coupled to the testing modules (par.67-68 teaches processing circuitry operably coupled to testing modules comprising electrical contacts 44).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Batista in view of Trzeceiski to include the teachings of Hupkes; which would provide an improved aerosol generation device in which the electrical power source can be thermally shielded from any heat leaking from the heater and heating chamber, and the heater and heating chamber can be physically shielded from a fluid leak or degassing event from the electrical power source as disclosed by Hupkes(par.8).

Regarding claim 2, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 1, wherein the testing modules are removable and replaceable (Batista par.124 teaches removing testing elements).

Regarding claim 3, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 1, wherein the cavity is disposed at a front portion of the housing and extends longitudinally (Batista fig.1 discloses cavity of housing 24 disposed frontward and extending longitudinally) into the test fixture parallel to a surface on which the test fixture is supported (Trzeceiski par.360 and 131 and fig.7 teaches extending into fixture parallel to a surface).

Regarding claim 4, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 1, wherein the cavity is disposed at a top portion of the housing (Batista fig.1 discloses cavity of housing 24 disposed at the top and extending longitudinally) and extends longitudinally into the test fixture perpendicular to a surface on which the test fixture is supported (Trzeceiski par.118 teaches extending longitudinally and perpendicular to surface).

Regarding claim 5, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 1, wherein the processing circuitry is configured to separately conduct and record testing for a power unit (Hupkes par.67 teaches testing power unit) associated with each respective one of the testing modules (Batista par.14 disclose testing modules of sensor unit containing electrical contacts for independent testing; Batista par.122 teaches recording testing with storing final results of the test which is the state).

Regarding claim 6, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 5, wherein the testing modules each include a status panel configured to indicate a status (Trzeceiski par.312 teaches visual status indicators, which could include a status panel) of the functional test conducted at a corresponding one of the testing modules (Batista par.14 disclose testing modules of sensor unit containing electrical contacts for independent testing).

Regarding claim 7, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 5, wherein the testing modules are each operably coupled to a remote operator console, and wherein the remote operator console (Trzeceiski ipar.619 teaches a remote server) includes a display (Trzeceiski par.128 teaches a display screen) configured to simultaneously indicate a status (Trzeceiski par.312 teaches status indicators) of the functional test being conducted at a plurality of the testing modules (Batista par.14 disclose testing modules of sensor unit, each containing electrical contacts for independent testing).

Regarding claim 8, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 1, wherein the processing circuitry is configured to initiate the functional test based on operator instruction (Trzeceiski par.662 teaches program as operator instruction) provided locally (Trzeceiski par.776 teaches initiating mode on local network) at a corresponding one of the testing modules (Batista par.132 teaches testing assembly as corresponding testing module).

Regarding claim 9, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 1, wherein the processing circuitry is configured to initiate the functional test based on operator instruction (Trzeceiski par.662 teaches program as operator instruction) provided remotely at an operator console operably coupled to the test fixture (Trzeceiski par.309 teaches remote server as remote operator console).

Regarding claim 10, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 1, wherein the test fixture is configured to receive a power unit of one of the aerosol provision devices in the cavity (Trzeceiski par.311 teaches removing power unit meaning it can be received), and wherein the test fixture is configured to determine a unique identifier associated with the power unit responsive to insertion of the power unit into the cavity (Trzeceiski par.396 teaches determining unique identifier; par.409 teaches registration feature responsive to insertion, which could be substituted with identification feature).

Regarding claim 11, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 10, wherein the processing circuitry is configured to compare the unique identifier determined to a provided identifier (Trzeceiski par.617 teaches comparing preset code and entered code; codes can be viewed as identifiers) to determine whether the provided identifier and the unique identifier determined match (Trzeceiski par.617 teaches determining matching codes).

Regarding claim 12, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 11, wherein the processing circuitry is configured to instruct a printer (Trzeceiski par.548 teaches printer with thick-film screen printing process under tongue 545) to print the unique identifier on a label responsive to determining that the provided identifier and the unique identifier determined match (Trzeceiski par.433 teaches printed unique ID on label).

Regarding claim 13, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 10, wherein the test fixture is configured to generate a unique code based on the unique identifier (Trzeceiski par.440 teaches generating code based on identifier), and wherein the assembly transitions from the initial state to the transitioned state responsive to receipt of the unique code (Trzeceiski par.612 teach receipt through matching; were matching initiates a response).


Claim(s) 14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over BATISTA in view of TRZECIESKI further in view of Hupkes further in view of Jacobs, JR.; Robert Francis et al. (United States Patent Application #US 20220256929; hereinafter Jacobs).
Regarding claim 14, Batista in view of Trzeceiski further in view of Hupkes teaches the test fixture of claim 1, wherein the test fixture is configured to receive a power unit of one of the aerosol provision devices in the cavity (Hupkes par.72 teaches receiving power supply), but fails to teach and wherein each of the testing modules comprises an optical transmitter and an optical sensor disposed at the cavity.
Jacobs does teach and wherein each of the testing modules comprises an optical transmitter (par.258 teaches fiber optic cable as optical transmitter) and an optical sensor disposed at the cavity (par.7 teaches optical sensors).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Batista in view of Trzeceiski further in view of Hughes to include the teachings of Jacobs; which would provide an improved smoking cessation system as disclosed by Jacobs(par.6).


Regarding claim 16, Batista in view of Trzeceiski further in view of Hupkes further in view of Jacobs teaches the test fixture of claim 14, wherein the optical transmitter and the optical sensor are collocated within the cavity at a same side of the cavity and at a same longitudinal length along the cavity (Jacobs fig.3a and par.259 teach optical sensor 160c and fiber at same side and same longitudinal length; antenna 120, for transmission, and optical sensor 106c are on the same longitudinal side. One could easily replace the antenna for optical fibers disclosed in Jacobs).

Regarding claim 18, Batista in view of Trzeceiski further in view of Hupkes further in view of Jacobs teaches the test fixture of claim 14, wherein the optical transmitter and the optical sensor are located at different sides or longitudinal lengths within the cavity (Jacobs fig.3a and par.259 teach optical sensor 160a and fiber at different sides and different longitudinal length; antenna 120, for transmission, and optical sensor 106a are on different longitudinal sides.)
.

Regarding claim 19, Batista in view of Trzeceiski further in view of Hupkes further in view of Jacobs teaches the test fixture of claim 14, wherein the optical transmitter of each respective one of the testing modules is operated independently (Batista par.14 disclose testing modules of sensor unit containing electrical contacts for independent testing).

Regarding claim 20, Batista in view of Trzeceiski further in view of Hupkes further in view of Jacobs teaches the test fixture of claim 19, wherein the optical transmitter of the each respective one of the testing modules generates a different optical signal into the cavity of the each respective one of the testing modules (Batista par.14 disclose testing modules of sensor unit containing electrical contacts for independent testing; Batista par.69 teaches a plurality of optical sensor units for testing, which would have unique signals for each sensor unit because of the electrical contacts, to be used for testing, attached to each individual optical sensor unit), and wherein the different optical signal is determined based on a unique identifier of the power unit (Trzeceiski par.396 teaches determining unique identifier).

Claim(s) 15 are rejected under 35 U.S.C. 103 as being unpatentable over BATISTA in view of TRZECIESKI further in view of Hupkes further in view of Jacobs further in view Blackley; Jonathan Seamus (United States Patent Application #US 20160363570; hereinafter Blackley).
Regarding claim 15, Batista in view of Trzeceiski further in view of Hupkes further in view of Jacobs teaches the test fixture of claim 14, wherein the processing circuitry is configured to interface (Trzeceiski par.44 teaches interface associated with assembly of the respective aerosol provision device) with the optical transmitter (Jacobs par.258 teaches fiber optic cable as optical transmitter) and the optical sensor (Jacobs par.7 teaches optical sensors) to; transitioning the assembly between the initial state and the transitioned state of the power unit via the optical sensor (Trzeceiski par.39 teaches transitioning from initial state to transitioned state; Jacobs par.7 teaches optical sensors) but fails to teach provide an optical code to the power unit via the optical transmitter and receive feedback on a status of.
Blackley does teach provide an optical code (par.167 teaches providing an optical code) to the power unit via the optical transmitter and receive feedback (par.127 teaches receiving feedback) on a status of (par.54 teaches status).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Batista in view of Trzeceiski further in view of Hughes further in view of Jacobs to include the teachings of Blackley; which would provide an improved method for calibrating an electronic vapor device as disclosed Blackley(par.6).

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitation of claims 1, 14 and 16,
“… wherein the optical transmitter comprises a light ring and a plurality of light emitting diodes disposed around the light ring, the light ring extending around the one or more phototransistors.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Griffith, JR.; David William et al. US 20130255702 A1 is a smoking article incorporating a conductive substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2858                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2858